

110 S2311 PCS: United States Capitol Protection Task Force Act
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 99117th CONGRESS1st SessionS. 2311IN THE SENATE OF THE UNITED STATESJuly 12, 2021Mr. Leahy introduced the following bill; which was read the first timeJuly 13, 2021Read the second time and placed on the calendarA BILLMaking emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes.The following sums are hereby are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely:IDEPARTMENT OF JUSTICELegal activitiesSALARIES AND EXPENSES, GENERAL LEGAL ACTIVITIESFor an additional amount for Salaries and Expenses, General Legal Activities, $2,000,000, to remain available until September 30, 2022, for necessary expenses of the Criminal Division to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That the amount provided under this heading in this Act may not be used to increase the number of permanent positions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.SALARIES AND EXPENSES, UNITED STATES ATTORNEYSFor an additional amount for Salaries and Expenses, United States Attorneys, $20,000,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That the amount provided under this heading in this Act may not be used to increase the number of permanent positions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states marshals serviceSALARIES AND EXPENSESFor an additional amount for United States Marshals Service, Salaries and Expenses, $26,000,000, to remain available until September 30, 2022, of which $1,000,000 is to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes, and of which $25,000,000 is for the Judicial Security Division: Provided, That the amount provided under this heading in this Act may not be used to increase the number of permanent positions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal bureau of investigationSALARIES AND EXPENSESFor an additional amount for Federal Bureau of Investigation, Salaries and Expenses, $8,060,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That the amount provided under this heading in this Act may not be used to increase the number of permanent positions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of alcohol, tobacco, firearms and explosivesSALARIES AND EXPENSESFor an additional amount for Bureau of Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses, $1,500,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That the amount provided under this heading in this Act may not be used to increase the number of permanent positions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal prison systemSALARIES AND EXPENSESFor an additional amount for Federal Prison System, Salaries and Expenses, $1,800,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That the amount provided under this heading in this Act may not be used to increase the number of permanent positions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. State and local law enforcement activitiesOFFICE ON VIOLENCE AGAINST WOMENVIOLENCE AGAINST WOMEN PREVENTION AND PROSECUTION PROGRAMSFor an additional amount for Violence Against Women Prevention and Prosecution Programs, $375,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, of which—(1)$100,000,000 is for formula grants to States and territories to combat violence against women, as authorized by part T of title I of the Omnibus Crime Control and Safe Streets Acts of 1968 (34 U.S.C. 10441 et seq.);(2)$40,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault, as authorized by section 40299 of the Violent Crime Control and Law Enforcement Act of 1994 (1994 Act)(34 U.S.C. 12351);(3)$100,000,000 is for formula grants to States and territories for sexual assault victims assistance as authorized by section 41601 of the 1994 Act (34 U.S.C. 12511(b));(4)$20,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act (34 U.S.C. 12341);(5)$15,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act (34 U.S.C. 12464);(6)$50,000,000 is for grants to Tribal governments, Tribal coalitions, Tribal non-profit organizations and Tribal organizations that serve Native victims for purposes authorized under 34 U.S.C. 10441(d), 34 U.S.C. 12511(d), 34 U.S.C. 10452 and 34 U.S.C. 12511(e);(7)$25,000,000 is for grants to enhance culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking as authorized under 34 U.S.C. 20124 grants to Enhancing Culturally Specific Services for Victims of Domestic Violence, Dating Violence, Sexual Assault and Stalking Program (commonly referred to as the Culturally Specific Services Program); and(8)$25,000,000 is for grants for outreach and services to underserved populations as authorized under 34 U.S.C. 20123 (commonly referred to as the Underserved Program): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of justice programsSTATE AND LOCAL LAW ENFORCEMENT ASSISTANCEFor an additional amount for State and Local Law Enforcement Assistance, $1,100,000, to remain available until September 30, 2022, for the sole purpose of restoring amounts, either directly or through reimbursement, for obligations incurred for extraordinary law enforcement and related costs directly associated with protection of the President-elect from November 4, 2020 until the inauguration of the President-elect as President: Provided, That such reimbursement shall be provided only for costs that a State or local agency can document as being over and above the cost of normal law enforcement operations and as being directly attributable to the provision of protection described herein: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. JUVENILE JUSTICE PROGRAMSFor an additional amount for Juvenile Justice Programs, $50,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, for programs authorized by the Victims of Child Abuse Act of 1990 (Public Law 101–647): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIDEPARTMENT OF DEFENSEMILITARY PERSONNELNational guard personnel, armyFor an additional amount for National Guard Personnel, Army, $231,000,000, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National guard personnel, air forceFor an additional amount for National Guard Personnel, Air Force, $28,900,000, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OPERATION AND MAINTENANCEOperation and maintenance, armyFor an additional amount for Operation and Maintenance, Army, $314,600,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, navyFor an additional amount for Operation and Maintenance, Navy, $63,500,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,700,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $111,900,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, space forceFor an additional amount for Operation and Maintenance, Space Force, $500,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $28,400,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, army reserveFor an additional amount for Operation and Maintenance, Army Reserve, $5,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, navy reserve For an additional amount for Operation and Maintenance, Navy Reserve, $600,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, air force reserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $900,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $228,500,000, of which $218,500,000 shall be used to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes, and of which $10,000,000 shall be used to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $49,200,000, of which $42,500,00 shall be used to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes, and $6,700,000 shall be used to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, navyFor an additional amount for Research, Development, Test and Evaluation, Navy, $2,100,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. REVOLVING AND MANAGEMENT FUNDSDefense working capital fundsFor an additional amount for Defense Working Capital Funds, $3,600,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OTHER DEPARTMENT OF DEFENSE PROGRAMSDefense health programFor an additional amount for Defense Health Program, $761,000,000, which shall be for operation and maintenance, to prevent, prepare for, and respond to coronavirus: Provided, That, notwithstanding that one percent of funding for operation and maintenance under this heading in Public Law 116–260 shall remain available for obligation until September 30, 2022, funding for operation and maintenance made available under this heading in this Act shall only be available through September 30, 2021: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE201.(a)Notwithstanding section 2208(l)(3) of title 10, United States Code, during fiscal year 2021, the total amount of the advance billings rendered or imposed for all working-capital funds of the Department of Defense may exceed the amount otherwise specified in such section.(b)In this section, the term advance billing has the meaning given that term in section 2208(l)(4) of title 10, United States Code. (INCLUDING TRANSFER OF FUNDS)202.The Secretary of Defense may, with the approval of the Office of Management and Budget, transfer not to exceed $2,000,000,000 of funds made available to the Department of Defense in the Department of Defense Appropriations Act, 2021 (Public Law 116–260) between such appropriations or funds or any subdivision thereof, to be available for the same purposes as the appropriation or fund to which transferred: Provided, That such authority shall only be used to prevent, prepare for, and respond to coronavirus: Provided further, That the Secretary shall provide not less than 7 days prior notification to the congressional defense committees, as defined in section 8028 of Public Law 116–260, for any transfer made pursuant to this authority: Provided further, That upon a determination that all or part of the funds transferred pursuant to this section are not necessary for the purposes provided herein, such funds shall be transferred back to the original appropriation: Provided further, That no amounts may be transferred from amounts designated for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority provided by this section is in addition to any other transfer authority available to the Department of Defense.IIIDEPARTMENT OF THE TREASURYFinancial crimes enforcement networkSALARIES AND EXPENSESFor an additional amount for Financial Crimes Enforcement Network—Salaries and Expenses, $74,000,000, to remain available until expended, to implement division F and section 9714 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. THE JUDICIARYCourts of appeals, district courts, and other judicial servicesCOURT SECURITY(INCLUDING TRANSFER OF FUNDS)For an additional amount for Courts of Appeals, District Courts, and Other Judicial Services, Court Security, $157,500,000, to remain available until expended, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That notwithstanding sections 331, 566(e)(1), and 566(i) of title 28, United States Code, the amount made available under this heading in this Act shall be available to address judicial security vulnerabilities, including threat management capabilities, for the personal safety and security of Federal judges and their immediate families: Provided further, That up to $35,000,000 shall be transferred to the Federal Protective Service for the costs of required upgrades and replacement of exterior perimeter security cameras at United States courthouses and Federal facilities that house judicial activities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DISTRICT OF COLUMBIAFederal fundsFEDERAL PAYMENT FOR EMERGENCY PLANNING AND SECURITY COSTS IN THE DISTRICT OF COLUMBIAFor an additional amount for Federal Payment for Emergency Planning and Security Costs in the District of Columbia, $66,760,000, to remain available until expended, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General services administrationREAL PROPERTY ACTIVITIESFEDERAL BUILDINGS FUNDFor an additional amount to be deposited in the Federal Buildings Fund, $5,000,000, to remain available until expended, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes, including for security improvement studies and assessments: Provided, That not later than 90 days after the date of enactment of this Act, the Administrator of General Services shall submit a spending plan regarding the use of such amount to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.IVDEPARTMENT OF HOMELAND SECURITYUnited states secret serviceOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $6,800,000, to remain available until September 30, 2022: Provided, That not later than 15 days after the date of enactment of this Act and quarterly thereafter, the Director of the United States Secret Service shall submit to the Committees on Appropriations of the Senate and the House of Representatives a plan for the obligation and expenditure of such amount, which shall include lifecycle and replacement costs, as appropriate: Provided further, That such amount may not be used to acquire or operate armored tactical vehicles or any weapon, ammunition, or other equipment or material that is designed to inflict serious bodily harm or death: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VDEPARTMENT OF THE INTERIORNational park serviceOPERATION OF THE NATIONAL PARK SYSTEMFor an additional amount for Operation of the National Park System, $9,000,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VIRELATED AGENCIESSocial security administrationLIMITATION ON ADMINISTRATIVE EXPENSESFor an additional amount for Limitation on Administrative Expenses, $150,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including paying the salaries and benefits of all employees affected as a result of office closures, telework, phone and communication services for employees, overtime costs, and supplies, and for resources necessary for processing disability and retirement workloads and backlogs: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VIILEGISLATIVE BRANCH1Security related supplemental appropriationsSENATEContingent expenses of the senateSERGEANT AT ARMS AND DOORKEEPER OF THE SENATEFor an additional amount for Sergeant at Arms and Doorkeeper of the Senate, $11,490,000, to remain available until September 30, 2026, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount shall be allocated in accordance with a spending plan submitted to the Committee on Appropriations of the Senate: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SERGEANT AT ARMS BUSINESS CONTINUITY AND DISASTER RECOVERY FUNDFor an additional amount for the Sergeant at Arms Business Continuity and Disaster Recovery Fund, $5,000,000, to remain available until expended, for the Sergeant at Arms and Doorkeeper of the Senate for purposes of the business continuity and disaster recovery needs of the Senate: Provided, That such amount shall be allocated in accordance with a spending plan submitted to the Committee on Appropriations of the Senate: Provided further, That such amount shall be in addition to any other appropriations available for such purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative provisionTO ESTABLISH THE SERGEANT AT ARMS BUSINESS CONTINUITY AND DISASTER RECOVERY FUND FOR THE SENATE701.Section 5 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 6611) is amended—(1)by striking all that precedes is authorized, and inserting the following:5.Sergeant at arms business continuity and disaster recovery fund(a)In generalThe Sergeant at Arms and Doorkeeper of the Senate; and(2)by adding at the end the following:(b)Sergeant at arms business continuity and disaster recovery fund(1)EstablishmentThere is established under the heading Contingent Expenses of the Senate an account to be known as the Sergeant at Arms Business Continuity and Disaster Recovery Fund.(2)Use of fundsAmounts in the Fund shall be available to the Sergeant at Arms and Doorkeeper of the Senate for purposes of the business continuity and disaster recovery needs of the Senate..HOUSE OF REPRESENTATIVESAllowances and expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for Allowances and Expenses, $17,776,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That for necessary expenses for business continuity and disaster recovery, funds shall be allocated in accordance with a spending plan submitted to and approved by the Committee on Appropriations of the House of Representatives: Provided further, That of such amount, not more than $500,800 is for the purpose of additional temporary counseling services and may be transferred to the Office of Employee Assistance, pursuant to section 101(a) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 5507(a)), effective upon the expiration of the 10-day period which begins on the date the Chief Administrative Officer notifies the Committee on Appropriations of the transfer: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. CAPITOL POLICESalaries(INCLUDING TRANSFER OF FUNDS)For an additional amount for Salaries, $37,495,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That of such amount, $3,600,000 may remain available until expended for retention bonuses: Provided further, That of such amount, up to $6,900,000 shall be made available for hazard pay for employees of the Capitol Police: Provided further, That of such amount, $1,361,300 shall be made available for the wellness program for the United States Capitol Police: Provided further, That amounts provided under this heading in this chapter may be transferred between the headings Salaries and General Expenses under the heading Capitol Police for the purposes specified under this heading in this chapter in accordance with section 1001 of the Legislative Branch Appropriations Act, 2014 (2 U.S.C. 1907a): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for General Expenses, $41,769,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That of such amount, $2,628,000 shall remain available until expended for physical protection barriers and various civil disturbance unit equipment: Provided further, That amounts provided under this heading in this chapter for physical protection barriers may be transferred to and merged with Capitol Police Buildings, Grounds and Security: Provided further, That of such amount, not less than $5,000,000 shall be made available for reimbursable agreements with State and local law enforcement agencies and not less than $4,800,000 shall be available for protective details for Members of Congress, including Delegates and the Resident Commissioner to the Congress: Provided further, That of such amount, up to $2,500,000 may be transferred to Department of Justice—United States Marshals Service—Salaries and Expenses for the purpose of reimbursements for providing peer-to-peer and group counseling services to the Capitol Police and training and technical and related assistance necessary to establish a peer-to-peer and group counseling program within the Capitol Police: Provided further, That amounts provided under this heading in this chapter may be transferred between the headings Salaries and General Expenses under the heading Capitol Police for the purposes specified under this heading in this chapter in accordance with section 1001 of the Legislative Branch Appropriations Act, 2014 (2 U.S.C. 1907a): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United states capitol protection task force fund(INCLUDING TRANSFER OF FUNDS)For an additional amount for United States Capitol Protection Task Force, $27,070,000, to remain available until expended, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That such amount shall be allocated in accordance with the United States Capitol Protection Task Force authorities established in this Act and a spending plan submitted to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Capitol Police may use amounts provided under this heading in this chapter to reimburse a partner agency that performs activities in preparation for or response to an event, or as part of a training activity, under the Task Force agreement with that partner agency: Provided further, That amounts provided under this heading in this chapter may be transferred to Salaries and General Expenses under the heading Capitol Police for the purposes specified under this heading in this chapter in accordance with section 1001 of the Legislative Branch Appropriations Act, 2014 (2 U.S.C. 1907a): Provided further, That such amount shall be in addition to any other appropriations available for such purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative provisionsWELLNESS PROGRAM702.(a)Application of lawThe wellness program of the United States Capitol Police shall be known and designated as the Howard C. Liebengood Center for Wellness.(b)Effective dateThis section shall apply with respect to fiscal year 2021 and each succeeding fiscal year. REQUIRING UNIFORMED UNITED STATES CAPITOL POLICE OFFICERS TO UTILIZE BODY-WORN CAMERAS WHILE ON DUTY703.(a)RequirementEach uniformed officer of the United States Capitol Police whose job duties include interacting with the general public shall utilize a body-worn camera and ensure that the body-worn camera is activated while on duty.(b)Exception for officers on personal protection detailSubsection (a) does not apply to an officer during any time in which the officer is serving on a personal protection detail.(c)Regulations(1)In generalThe Capitol Police Board shall promulgate such regulations as may be necessary to carry out this section.(2)Body camera footageThe regulations promulgated under paragraph (1) shall include guidance on the retention and deletion of video footage recorded by a body-worn camera utilized by an officer of the United States Capitol Police.(3)Requiring notification prior to disclosure of certain recorded informationThe regulations promulgated under paragraph (1) shall include a requirement that the United States Capitol Police shall not make any disclosure to any third party (including a law enforcement agency), including any disclosure pursuant to a request by compulsory process, of any video or audio information relating to the House of Representatives or the Senate which is recorded by a body-worn camera utilized by an officer of the United States Capitol Police until the United States Capitol Police provides notice of the request to, and consults regarding the disclosure with—(A)in the case of information relating to the House of Representatives, the Office of the General Counsel of the House of Representatives and any Member (including a Delegate or Resident Commissioner), officer, or employee of the House involved; or(B)in the case of information relating to the Senate, any Senator, officer, or employee of the Senate involved.(d)Effective dateThis section shall apply with respect to fiscal year 2021 and each succeeding fiscal year. UNITED STATES CAPITOL PROTECTION TASK FORCE704.(a)Short TitleThis section may be cited as the United States Capitol Protection Task Force Act.(b)DefinitionsIn this section:(1)ActivateThe term activate, with respect to a partner agency, means that the partner agency has been directed to perform activities in preparation for or response to an event, or as part of a training activity, under the Task Force agreement with the partner agency.(2)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and(B)the Committee on House Administration and the Committee on Appropriations of the House of Representatives.(3)Capitol complexThe term Capitol complex means the United States Capitol Grounds described in section 5102 of title 40, United States Code, and the Capitol Buildings described in section 5101 of title 40, United States Code.(4)Capital regionThe term Capital region means—(A)the District of Columbia;(B)Anne Arundel, Baltimore, Charles, Frederick, Howard, Montgomery, and Prince Georges Counties in Maryland;(C)Arlington, Fairfax, Loudoun, and Prince William Counties in Virginia; and(D)all cities in Maryland or Virginia in the geographic area bounded by the outer boundaries of the combined area of the counties listed in subparagraphs (B) and (C).(5)ChiefThe term Chief means the Chief of the United States Capitol Police.(6)FundThe term Fund means the United States Capitol Protection Task Force Fund established under subsection (l)(1).(7)Incident command system organizational rosterThe term Incident Command System organizational roster means the list of assignments under the Incident Command System to be used for rostering personnel of partner agencies developed under subsection (d)(7)(A).(8)National incident management systemThe term National Incident Management System has the meaning given that term in section 501 of the Homeland Security Act of 2002 (6 U.S.C. 311).(9)Partner agencyThe term partner agency—(A)means a law enforcement agency entering into a Task Force agreement; and(B)may include—(i)Federal law enforcement agencies, including—(I)the Federal Bureau of Investigation;(II)the United States Marshals Service;(III)the United States Park Police;(IV)the United States Secret Service;(V)the United States Coast Guard;(VI)the Federal Protective Service;(VII)the Amtrak Police Department;(VIII)the United States Supreme Court Police;(IX)the Pentagon Force Protection Agency; and(X)the Government Publishing Office Police;(ii)any State or local law enforcement agency operating in the Capital region; and(iii)the National Guard of the District of Columbia for the purposes of obtaining specialized capabilities for use within the mission of the Task Force.(10)Task forceThe term Task Force means the United States Capitol Protection Task Force established under the agreements entered into or modified under subsection (c)(1).(11)Task force agreementThe term Task Force agreement means a memorandum of understanding or other agreement between the Chief and a partner entity establishing the terms and conditions of the participation of the partner entity in the Task Force.(c)Establishment of task force(1)In generalThe Chief shall enter into new memorandums of understanding, or modify existing agreements, with law enforcement agencies operating in the Capital region to establish the United States Capitol Protection Task Force as a ready response capability, to assist the United States Capitol Police in protecting and providing security at the Capitol complex, in accordance with this section.(2)Construction with other authorityThe authority under this section is in addition to any authority under section 911 of division B of the Department of Defense and Emergency Supplemental Appropriations for Recovery from and Response to Terrorist Attacks on the United States Act, 2002 (2 U.S.C. 1970), relating to assistance by executive departments and agencies.(d)Task force administration(1)HeadThe head of the Task Force shall be the Chief, who shall have the authority to activate partner agencies in accordance with the Task Force agreements with the partner agencies.(2)OperationThe rules, processes, procedures, and expectations for the Task Force shall be established and carried out in accordance with the National Incident Management System and the Incident Command System.(3)Command staff meetingsThe Chief and commanders from each partner agency shall meet not less frequently than quarterly to discuss the operation of the Task Force, including intra-agency training goals, Task Force joint training exercises, communications, Incident Command Systems, equipment, and any other issue required to ensure the success of the Task Force.(4)CommunicationsThe Chief shall ensure consistent and appropriate communication is provided regarding the activities of the Task Force to—(A)the Capitol Police Board, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Majority Leader of the Senate, and the Minority Leader of the Senate;(B)the appropriate committees of Congress;(C)partner agencies, for dissemination to executives overseeing the partner agencies and other significant stakeholders; and(D)the public.(5)TrainingUnder a Task Force agreement, a partner agency shall participate in joint training with the Task Force in accordance with subsection (i)(2).(6)Staging and response operationsThe Chief shall designate 1 or more locations in the Capitol complex, which shall be coordinated with the various entities with jurisdiction of the areas of the Capitol complex, that will be used for staging and response operations by the Task Force.(7)Assignment of duties(A)ListNot later than 90 days after the date of enactment of this Act, the Chief shall develop a list of assignments under the Incident Command System to be used for rostering personnel of partner agencies during an activation.(B)Contents and reviewThe Chief and partner agencies shall—(i)ensure that the assignments of personnel under the Incident Command System organizational roster comport with the personnel that partner agencies will provide under the Task Force agreements; and(ii)review and, if necessary, revise the Incident Command System organizational roster on a quarterly basis.(C)Training and exerciseThe Incident Command System organizational roster and related protocols shall be trained and exercised in accordance with subsection (i)(2).(e)Task force activation(1)In generalExcept for an activation for training or exercising activities relating to the Task Force, the Chief may not activate the personnel, assets, capabilities, or equipment of a partner agency, unless the Chief submits to the Capitol Police Board a certification that intelligence and threat identification related to 1 or more events indicates that the necessary response will exceed the capacity of the United States Capitol Police in carrying out its mission.(2)First amendment considerationsA certification by the Chief under paragraph (1) shall include consideration of the impacts on rights under the First Amendment to the Constitution of the United States related to operational activities resulting from the activation of 1 or more partner agencies.(3)Certification of continued operational requirementDuring a period during which 1 or more partner agencies are activated, the Chief shall—(A)not less frequently than every 30 days, submit to the Capitol Police Board a certification described in paragraph (1); and(B)in preparing the certification submitted under subparagraph (A), consult with—(i)the Capitol Police Board; and(ii)the appropriate committees of Congress.(f)Task force agreements generallyA Task Force agreement shall—(1)establish—(A)the personnel, assets, capabilities, equipment, and reimbursement to be provided from, or to, a partner agency;(B)the response time for a partner agency if the Chief activates the partner agency; and(C)that, upon activation, the personnel, assets, capabilities, and equipment provided to the Task Force by a partner agency shall operate under the authority and direction of the Chief;(2)provide that, when activated, the personnel of a partner agency shall operate within the primary jurisdiction of the United States Capitol Police under section 9B(b) of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C. 1967(b)); and(3)ensure consistency with the operational and jurisdictional relationship between the United States Capitol Police and the United States Supreme Court Police during activations of the Task Force.(g)Personnel(1)In generalUnder a Task Force agreement, a partner agency shall agree to make available, when activated, law enforcement officers that have had significant training and experience in handling demonstrations, riots, or other large scale events requiring the deployment of civil disturbance units.(2)Size of dedicated personnelA partner agency shall agree, under a Task Force agreement, on the number of personnel to be provided during a period of activation, which—(A)shall include identifying a sufficient number of primary personnel and alternate personnel to ensure the partner agency can provide the agreed upon number of personnel;(B)for a partner agency with a sworn workforce of less than 200 officers, shall require that the partner agency provide not less than 1 unit, which shall consist of not less than 10 law enforcement officers;(C)for a partner agency with a sworn workforce of not less than 200 officers and less than 500 officers—(i)shall require that the partner agency provide not less than 1 unit, which shall consist of not less than 20 law enforcement officers; and(ii)may provide that the partner agency shall provide supervisory officers, a commander, or mission support personnel;(D)for a partner agency with a sworn workforce of not less than 500 officers, shall require the partner agency provide not less than 1 unit, which shall consist of not less than 40 law enforcement officers, an appropriate number of supervisory officers, a commander, and not less than 5 mission support personnel; and(E)may provide that a partner agency shall provide more than 1 unit described in sub-paragraph (B), (C), or (D), as applicable.(3)Capabilities(A)In generalThe Chief shall ensure that the Task Force agreements provide for a range of personnel to be provided by partner agencies, with a range of capabilities, as necessary for an effective rapid response capability.(B)Incident response capabilitiesThe Chief shall ensure that the Task Force has adequate incident response capabilities—(i)which shall include Incident Command System supervisory positions and civil disturbance commanders, supervisors, and officers; and(ii)may include Special Weapons And Tactics officers, bomb and hazardous devices technicians, hazardous materials response technicians, canine teams, threats officers or agents, intelligence agents or analysts, command center operations technicians, and communications or dispatch technicians.(C)Mission response capabilitiesThe Chief shall ensure that the Task Force has adequate mission response capabilities, including radio and information technology specialists, training instructors, asset management or logistics technicians, financial management personnel, and public affairs officers or specialists.(h)Equipment(1)Specialized equipment(A)In generalA Task Force agreement shall specify specialized equipment that will be provided by the Chief to the partner agency.(B)Use outside activationA partner agency—(i)may use equipment described in subparagraph (A) that is provided by the Chief during the normal operations of the partner agency; and(ii)shall—(I)maintain any such equipment; and(II)if any such equipment is damaged or destroyed during activities that are not part of an activation of the partner agency, bear the cost of repairing or replacing the equipment, in accordance with established standards of the United States Capitol Police.(2)CommunicationsUnder a Task Force agreement, the Chief shall be responsible for, and bear the cost of, activities and equipment necessary to ensure the interoperability of communications.(3)VehiclesA Task Force agreement may specify the response or specialized vehicles, including land and air vehicles, that will be provided by a partner agency during a period of activation.(i)Training(1)In generalUnder a Task Force agreement, the Chief shall procure and provide training, including exercises, relating to the activities of the Task Force, to ensure consistent capabilities across the partner agencies.(2)Frequency of joint trainingUnder a Task Force agreement, a partner agency shall participate in joint training with the Task Force, to be conducted in the Capitol complex or another appropriate training venue—(A)not less than 4 times during the 1-year period beginning on the date of enactment of this Act; and(B)not less than 2 times per year thereafter.(3)GoalsThe joint training by the partner agencies and the United States Capitol Police shall be designed to enhance interoperability and reinforce the requirements under the National Incident Management System, including implementation of a unified command structure for command and control of major events.(j)Reimbursement(1)Reimbursable expensesA Task Force agreement shall provide that the Chief shall reimburse a partner agency for the cost—(A)of overtime pay, hazardous duty pay, additional pay required during training, and pay during response or recovery time that is payable to personnel of the partner agency in connection with activities of the Task Force, which shall be determined based on standard calculation rates contained in the Task Force agreement;(B)to the partner agency of stand-by capabilities;(C)of the use of vehicles of the partner agency in connection with activities of the Task Force;(D)of administrative costs for maintaining the personnel, assets, capabilities, equipment, and vehicles provided to the Task Force by the partner agency; and(E)of damage to or the destruction of a vehicle provided by the partner agency under the Task Force agreement which occurs during a period of activation.(2)No reimbursement of base salaryA Task Force agreement may not provide for the reimbursement of the basic pay of personnel of a partner agency.(k)IntelligenceNot later than 90 days after the date of enactment of this Act, the Chief shall submit to the Capitol Police Board and the appropriate committees of Congress a plan to enhance the intelligence and threat detection capabilities of the United States Capitol Police, in order to ensure the effective operation and activation of the Task Force.(l)Funding(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the United States Capitol Protection Task Force Fund.(2)AvailabilityAmounts in the Fund shall be available to the Chief for the cost of addressing significant response requirements by partner agencies, including reimbursements in accordance with this section, as determined by the Chief.(3)Amounts depositedThe Fund shall consist of any amounts appropriated by law for the purposes of the Fund.(4)Reporting(A)In generalNot later than 90 days after the date of enactment of this Act, the Chief shall submit to the Capitol Police Board and the appropriate committees of Congress for review and approval an internal controls plan for reporting on spending of amounts appropriated to the Fund.(B)LimitationThe Chief may not obligate or expend amounts in the Fund until the date on which the Chief submits the internal controls plan in accordance with subparagraph (A).(m)Workers’ compensation(1)CompensationEach partner agency shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that partner agency and representatives of deceased members of such forces if the members sustain injuries or are killed while activated under a Task Force agreement, including while engaged in training activities under the Task Force agreement, in the same manner and on the same terms as if the injury or death were sustained within the jurisdiction of the partner agency.(2)Other state lawNo partner agency shall be liable under the law of any State other than its own for providing for the payment of compensation or death benefits to injured members of the emergency forces of the partner agency or representatives of deceased members of such forces if the members sustain injuries or are killed while activated under a Task Force agreement, including while engaged in training activities under the Task Force agreement, in the same manner and on the same terms as if the injury or death were sustained within the jurisdiction of the partner agency.(n)Use of force and other purposesWhile activated, personnel of a partner agency are designated as special officers within the United States Capitol Police, in accordance with paragraph (2) of section 1017(a) of division H of the Consolidated Appropriations Resolution, 2003 (2 U.S.C. 1974(a)), as added by this section, and, as such, shall conduct law enforcement and security functions under agreed upon use of force and other operational purposes, as determined by the Chief, in accordance with the Task Force agreements.(o)Annual reportingThe Chief shall submit with the annual budget justification of the United States Capitol Police a report documenting the activities of the Task Force from the prior year, which shall include—(1)the number and status of Task Force agreements;(2)the number and type of training and exercises conducted in support of the Task Force capabilities;(3)a summary of the command staff meetings relating to Task Force capabilities conducted during the reporting period;(4)a summary of the types and scope of operational activations of the Task Force during the reporting period;(5)a summary of the after-action reports following operational activations of the Task Force during the reporting period; and(6)a summary of the expenditures from the Fund to support the Task Force.(p)Auditing(1)The Inspector General of the United States Capitol Police shall conduct an annual audit of the operation of the United States Capitol Protection Task Force, concurrently with the audit of the annual financial statements of the United States Capitol Police required under section 108(b)(2)(D) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1903(b)(2)(D)).(2)The Government Accountability Office shall conduct periodic reviews of the activities and operations of the United States Capitol Protection Task Force and report to the Congress, and have access to, and the right to make and retain copies of, the records of the Task Force and its component organizations pertinent to its activities and operations.(q)Capitol police special officersSection 1017(a) of division H of the Consolidated Appropriations Resolution, 2003 (2 U.S.C. 1974(a)) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margin accordingly;(2)by striking In the event of an emergency, and inserting the following:(1)Authority generallyIn the event of an emergency,; and(3)by adding at the end the following:(2)Automatic designation of united states capitol protection task force(A)DefinitionsIn this paragraph, the terms activate and partner agency have the meanings give such terms in the United States Capitol Protection Task Force Act.(B)Automatic designationAny law enforcement officer of a partner agency that is activated under the United States Capitol Protection Task Force Act shall be deemed to have been appointed to serve as a special officer of the Capitol Police within the authorities of the Capitol Police in policing the Capitol buildings and grounds..CAPITOL POLICE SALARY CAP ADJUSTMENT705.For the purposes of administering pay during calendar year 2021, the limitation on the maximum rate of gross compensation under this subsection for any member or civilian employee of the Capitol Police whose compensation includes overtime pay under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall be limited to Executive Schedule II at $199,300. Excluded from this limitation for calendar year 2021 shall be retention bonuses and hazard bonuses related to the events of January 6th. ARCHITECT OF THE CAPITOLCapital construction and operations(INCLUDING TRANSFER OF FUNDS)For an additional amount for Capital Construction and Operations, $525,000,000, to remain available until expended, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes, including for Capitol Complex emergency response and infrastructure security costs of: (1) providing support for the Architect of the Capitol, the Sergeants at Arms of the House of Representatives and the Senate, the United States Capitol Police, and the Library of Congress in responding to the attack and in preparing for and mitigating the effects of similar attacks in the future; (2) repairing public facilities damaged by the attack; (3) securing vulnerabilities of buildings and infrastructure in the Complex; and (4) updating and enhancing physical security in the Complex, including making revisions to the landscape design infrastructure of the Complex and operational readiness: Provided, That of such amount, $100,000,000 shall be immediately transferred to Capitol Police Buildings, Grounds and Security, for construction of security screening vestibules at the Capitol Building, and design and construction of security screening vestibules at the House of Representatives and Senate office buildings: Provided further, That of such amount, $40,000,000 may be used to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes by the Architect of the Capitol prior to the date of the enactment of this Act: Provided further, That any funds transferred by the Architect pursuant to the authority in the preceding proviso shall be merged with and made available for the same purposes, and period of availability, as the appropriations to which the funds are transferred: Provided further, That of such amount, $300,582,000 is available for the replacement of existing windows and doors in the Capitol Building and shall include necessary related hardening work on the House of Representatives and Senate office buildings: Provided further, That of such amount, $2,000,000 is available for preliminary planning, study, and design of additional sensitive compartmented information facility space for the Senate, in coordination with the Office of the Secretary of the Senate: Provided further, That funds made available under this heading in this chapter may be used for design, installation, landscape architecture, and to maintain a retractable security system as part of an interconnected security of the United States Capitol Grounds: Provided further, That amounts made available under this heading in this chapter for the purposes specified in the preceding proviso shall be in addition to amounts otherwise available for such purposes: Provided further, That none of the funds made available in this or any other Act in prior fiscal years, this fiscal year, or any fiscal year thereafter may be used to install permanent, above-ground fencing around the perimeter, or any portion thereof, of the United States Capitol Grounds, as described in section 5102 of title 40, United States Code: Provided further, That as soon as practicable after the date of the enactment of this Act, a signed, detailed spending plan for the use of the amount provided under this heading in this chapter, other than the amount transferred pursuant to the first proviso, shall be submitted for review by the Architect of the Capitol, in coordination with the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, and after consultation with the Sergeants at Arms of the House of Representatives and the Senate, to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Majority and Minority Leaders of the Senate, and the Chairpersons and ranking minority members of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That such spending plan shall be submitted for review prior to the implementation of such plan and no funds provided under this heading in this chapter, other than the amount transferred pursuant to the first proviso, shall be obligated prior to such review and approval: Provided further, That such spending plan shall be updated and resubmitted every 90 days (from initial submission) until such time as all of the funds under this heading in this chapter have been obligated: Provided further, That none of the funds made available under this heading in this chapter shall be available for reprogramming in an amount exceeding 10 percent of the total amount allocated under the most recent version of such spending plan without the written concurrence of the Chairpersons and ranking minority members of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Architect of the Capitol Office of Inspector General shall be notified upon the obligation or expenditure of any funds provided under this heading in this chapter, other than the amount transferred pursuant to the first proviso: Provided further, That not later than 45 days after the end of any calendar quarter during which amounts provided under this heading in this chapter are obligated or expended, other than the amount transferred pursuant to the first proviso, the Office of Inspector General shall review and submit a report on the uses of such funds during the quarter to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. LIBRARY OF CONGRESSSalaries and expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for Salaries and Expenses, $13,699,000, to remain available until September 30, 2022, to respond to the attack on the United States Capitol Complex that occurred on January 6, 2021, and for related purposes: Provided, That notwithstanding the limitation described in section 1402(b) of the Legislative Branch Appropriations Act, 2014, section 132a–3 of title 2, United States Code, the amount provided under this heading in this chapter may be transferred, subject to the approval requirement in section 1402(a) of such Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 2Legislative branch coronavirus supplemental requirements and for other purposesSENATEContingent expenses of the senateSERGEANT AT ARMS AND DOORKEEPER OF THE SENATEFor an additional amount for Sergeant at Arms and Doorkeeper of the Senate , $15,197,417, to remain available until September 30, 2026, to prevent, prepare for, and respond to coronavirus: Provided, That such amount shall be allocated in accordance with a spending plan submitted to the Committee on Appropriations of the Senate: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.HOUSE OF REPRESENTATIVESPayments to widows and heirs of deceased members of congressFor payment to Susan M. Wright, widow of Ronald Wright, late a Representative from the State of Texas, $174,000.For payment to the heirs at law of Alcee Hastings, late a Representative from the State of Florida, $174,000.Allowances and expensesFor an additional amount for Allowances and Expenses, $31,004,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, which shall be for necessary expenses for business continuity and disaster recovery: Provided, That such amount shall be allocated in accordance with a spending plan submitted to and approved by the Committee on Appropriations of the House of Representatives: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. JOINT ITEMSOffice of the attending physicianFor an additional amount for Office of the Attending Physician, $1,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including for testing and vaccine boosters: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. CAPITOL POLICEGeneral expensesFor an additional amount for General Expenses, $800,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONGRESSIONAL BUDGET OFFICESalaries and expensesFor an additional amount for Salaries and Expenses, $170,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ARCHITECT OF THE CAPITOLCapital construction and operations(INCLUDING TRANSFER OF FUNDS)For an additional amount for Capital Construction and Operations, $99,606,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, for necessary expenses of the Architect of the Capitol to supplement the funding made available in Public Law 116–136, as amended by section 159(3) of Public Law 116–159, and for the same purposes; and for related purchases for Congressional offices, including in Congressional Districts and State Offices, wherever located: Provided, That any funds transferred by the Architect to restore amounts, either directly or through reimbursement, for obligations incurred for the purposes provided herein prior to the date of enactment of this Act shall be merged with and made available for the same purposes, and period of availability, as the appropriations to which the funds are transferred: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ADMINISTRATIVE PROVISIONAUTHORITY OF ARCHITECT OF THE CAPITOL TO MAKE EXPENDITURES IN RESPONSE TO EMERGENCIES706.(a)Coverage of commuting expensesSection 1305(a)(2) of the Legislative Branch Appropriations Act, 2010 (2 U.S.C. 1827(a)(2)) is amended by inserting after refreshments, the following: transportation and other related expenses incurred by employees in commuting between their residence and their place of employment,.(b)Expanded authority to provide supplies, products, and servicesSection 1305(a) of such Act (2 U.S.C. 1827(a)) is amended—(1)by striking and at the end of paragraph (1);(2)by striking the period at the end of paragraph (2) and inserting ; and; and(3)by adding at the end the following new paragraph:(3)accept contributions of, and may incur obligations and make expenditures out of available appropriations for, supplies, products, and services necessary to respond to the emergency, which may be provided for the use of any office which is located within any building, grounds, or facility for which the Architect of the Capitol is responsible for the maintenance, care, and operation, on a reimbursable or non-reimbursable basis subject to the availability of funds..(c)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2021, and the amendments made by subsection (b) shall apply with respect to fiscal year 2021 and each succeeding fiscal year.LIBRARY OF CONGRESSSalaries and expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for Salaries and Expenses, $16,223,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including for revolving fund activities pursuant to the Library of Congress Fiscal Operations Improvement Act of 2000, for the Copyright Office, for the Congressional Research Service, and for the Little Scholars Child Development Center: Provided, That of such amount, $50,000 shall be transferred for necessary expenses of the Congressional Research Service, consistent with section 203 of the Legislative Reorganization Act of 1946, section 166 of title 2, United State Code: Provided further, That notwithstanding section 1402(b) of the Legislative Branch Appropriations Act, 2014, section 132a–3 of title 2, United States Code, the amount provided under this heading in this chapter may be transferred, subject to the approval requirement in section 1402(a) of such Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GOVERNMENT PUBLISHING OFFICEGovernment publishing office business operations revolving fundFor an additional amount for Government Publishing Office Business Operations Revolving Fund, $7,300,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including for offsetting losses in amounts collected pursuant to section 309 of title 44, United States Code, as a result of coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.VIIIBILATERAL ECONOMIC ASSISTANCEFunds appropriated to the presidentDepartment of stateMIGRATION AND REFUGEE ASSISTANCEFor an additional amount for Migration and Refugee Assistance, $100,000,000, to remain available until expended, to address humanitarian needs in Afghanistan and to assist Afghan refugees: Provided, That such amount shall be in addition to any other funds available for such purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLEEXTENSION AND MODIFICATION OF THE AFGHAN SPECIAL IMMIGRANT VISA PROGRAM801.(a)Section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)by amending clause (ii) to read as follows:(ii)was or is employed in Afghanistan on or after October 7, 2001, for not less than 1 year—(I)by, or on behalf of, the United States Government; or(II)by the International Security Assistance Force (or any successor name for such Force) in a capacity that required the alien, while traveling off-base with United States military personnel stationed at the International Security Assistance Force (or any successor name for such Force), to serve as an interpreter or translator for such United States military personnel; and;(ii)in clause (iii), by striking ; and and inserting a period; and(iii)by striking clause (iv);(B)in subparagraph (D)(ii)(I)(bb)—(i)in the matter preceding subitem (AA), by inserting per denial or revocation after written appeal; and(ii)in subitem (AA), by inserting or thereafter at the discretion of the Secretary of State after in writing;(C)by striking subparagraph (E); and(D)by redesignating subparagraph (F) as subparagraph (E);(2)in paragraph (3)(F)—(A)in the subparagraph heading, by striking 2021 and inserting 2022;(B)in the matter preceding clause (i)—(i)by striking exhausted,, and inserting exhausted,; and(ii)by striking 26,500 and inserting 46,500;(C)in clause (i), by striking December 31, 2022 and inserting December 31, 2023;; and(D)in clause (ii), by striking December 31, 2022 and inserting December 31, 2023;;(3)in paragraph (4)(A), by inserting , including Chief of Mission approval, after so that all steps; and(4)in paragraph (13), in the matter preceding subparagraph (A), by striking January 31, 2023 and inserting January 31, 2024. (b)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.POSTPONEMENT OF MEDICAL EXAM FOR AFGHAN ALLIES WHO ARE ELIGIBLE FOR SPECIAL IMMIGRANT VISAS802.(a)AuthorizationThe Secretary of State or the Secretary of Homeland Security may waive any requirement to undergo a medical exam under section 232 of the Immigration and Nationality (8 U.S.C. 1222), or any other applicable requirement to undergo a medical exam prior to admission to the United States, for aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note).(b)DurationA waiver under subsection (a) shall be for a period of 1 year, which may be extended for additional 1-year periods.(c)Requirement for medical exam after admission(1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall ensure that an alien who does not undergo a medical exam prior to admission to the United States pursuant to this section receives such an exam not later than 45 days after the date on which the alien is admitted to the United States.(2)ReportWith respect to each such alien, not later than 1 year after the date on which the waiver authority under subsection (a) is exercised, and not later than the date that is 1 year after the date on which any extension under subsection (b) is granted, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate committees of Congress a report on the medical exams undertaken by the alien under paragraph (1).(d)NotificationWith respect to each alien for whom the Secretary of State or the Secretary of Homeland Security exercises the waiver authority under subsection (a) or extends such a waiver under subsection (b), the Secretary of State or the Secretary of Homeland Security, as applicable, shall notify the appropriate committees of Congress as soon as practicable thereafter.(e)Appropriate committees of congressIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives. (f)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.SPECIAL IMMIGRANT STATUS FOR CERTAIN SURVIVING SPOUSES AND CHILDREN803.(a)Immigration and Nationality ActSection 101(a)(27)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(D)) is amended—(1)by striking an immigrant who is an employee and inserting “an immigrant who—(i)is an employee; and(2)by striking grant such status; and inserting “grant such status; or(ii)is the surviving spouse or child of an employee of the United States Government abroad: Provided, That the employee performed faithful service for a total of not less than 15 years or was killed in the line of duty;.(b)Afghan allies protection act of 2009Section 602(b)(2)(C) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and moving such items 2 ems to the right;(2)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;(3)in the matter preceding subclause (I), as redesignated, by striking An alien is described and inserting the following:(I)In generalAn alien is described;(4)in clause (i)(I), as redesignated, by striking who had a petition for classification approved and inserting who had submitted an application to the Chief of Mission; and(5)by adding at the end the following:(II)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in subparagraph (A) as of the date of the principal alien’s filing of an application for the first time, or if no application has been filed, the employment requirements as of the date of the principal alien’s death..(c)Refugee crisis in iraq act of 2007Section 1244(b)(3) of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended—(1)by striking described in subsection (b) and inserting in this subsection;(2)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;(3)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right;(4)in the matter preceding clause (i), as redesignated, by striking An alien is described and inserting the following:(A)In generalAn alien is described;(5)in subparagraph (A)(i), as redesignated, by striking who had a petition for classification approved and inserting who submitted an application to the Chief of Mission; and(6)by adding at the end the following:(B)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in paragraph (1) as of the date of the principal alien’s filing of an application for the first time, or if the principal alien did not file an application, the employment requirements as of the date of the principal alien’s death..(d)Effective dateThe amendments made by this section shall be effective on June 30, 2021, and shall have retroactive effect. (e)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONVERSION OF PETITIONS FOR SPECIAL IMMIGRANT STATUS FOR CERTAIN IRAQIS804.(a)Section 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:(b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..(b)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.IXGENERAL PROVISIONS—THIS ACT901.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 902.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.903.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2021.904.Each amount appropriated in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred for the purposes provided herein for such appropriation prior to the date of the enactment of this Act.905.In this Act, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential. 906.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.907.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation.This Act may be cited as the Emergency Security Supplemental to Respond to January 6th Appropriations Act, 2021.July 13, 2021Read the second time and placed on the calendar